      Case 1:11-cv-00691-LAK-RWL Document 2609 Filed 04/01/21 Page 1 of 1




                     international law * human rights * the environment


                                                                                  Aaron Marr Page
                                                                                 Managing Attorney
                                                                                  +1 202 618 2218
                                                                             aaron@forumnobis.org


                                           April 1, 2021

Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007


RE:    Chevron v. Donziger, No. 11-cv-691

Dear Judge Lehrburger,

         I write in reference to Judge Kaplan’s order of March 26, 2021, Dkt. 2607, remanding
Chevron’s motion for civil contempt to Your Honor for reconsideration in light of the Second
Circuit opinion dated March 4, 2021 in Case No. 18-855(L). I write to confirm that an opportunity
for full briefing will be provided as part of the remand, or to request such briefing.

        The need for careful briefing is self-evident. In its decision, the Second Circuit held that
“[d]espite the [RICO] Injunction’s language imposing a constructive trust on all property
‘traceable to the [j]udgment or the enforcement of the [j]udgment,’ the Stay Order left open the
possibility that Donziger could raise money as he had before, and continue to be paid from the
money he raised,” and that “a reasonable person could interpret [the language of the Stay Opinion]
to mean that Donziger’s monthly retainer payments could continue as long as no collection
occurred.” Slip op. at 37-38 (emphasis original). It short, it was reasonable to consider funds raised
to cover litigation expenses, including Mr. Donziger’s fees, as outside the operation of the
constructive trust. Perforce it was reasonable to facilitate the transfer of litigation expense funds
to Mr. Donziger without violating the constructive trust. The same analysis applies to the identical
language in paragraph 1 of the Default Judgment. As to this court’s findings on the Roger Waters
funding, those findings tracked Judge Kaplan’s “profiting” analysis, also rooted in claims about
traceability and the scope of the constructive trust. As will be explained, these findings also do not
survive under the correct analysis now provided by the Second Circuit.

                                                  Sincerely,


                                                  Aaron Marr Page


               513 Capitol Court NE, Suite 100, Washington, DC 20002 USA
                             forumnobis.org | @forumnobis
